UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6367


FLOYD A. WILLIAMS,

                Petitioner - Appellant,

          v.

ALVIN KELLER,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:09-cv-00029-GCM)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Floyd A. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Floyd A. Williams seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2006) petition for a writ

of   habeas   corpus.      We   dismiss   the   appeal   for   lack   of

jurisdiction because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).             “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on June 4, 2010.        The notice of appeal was filed on March 7,

2011. *   Thus, the notice of appeal was filed outside the thirty-

day appeal period.       Because Williams failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately




      *
       Because Williams is incarcerated, he is deemed to have
filed the notice of appeal the date he deposited it in the
prison mail system. Fed. R. App. P. 4(c)(1). According to the
certificate of service, Williams mailed his notice of appeal on
March 7, 2011.



                                   2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3